Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the merchandise and issues in this appeal for reappraisement, are the same in all material respects as the merchandise and issues decided in United States v. Stephen Rug Mills, Reap. Dec. No. 6283, and that the record in said case may be incorporated herein.
It is further stipulated and agreed tjiat the appraised values of the merchandise involved in this appeal to reappraisement, less the additions made by the importer on entry because of advances by the appraiser in similar cases, are equal to *528the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and that the foreign value, if any, of such or similar merchandise is no higher.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised values, less the additions made by the importer on entry because of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.